DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al. WO 2018/017625.

	Re claim 1, Steinberg discloses a method of controlling photography and videography parameters of an image capturing device (digital camera) having an electronic display (touch display displayed on camera display 56 or viewfinder 48) (figures 1-2; page 8, line 8-page 9, line 10), the method comprising: displaying a first indicator (touch sliders 120, 130) in one of a plurality of locations in an aperture display region, each location in the aperture display region corresponding to an aperture opening value along a static aperture axis, the first indicator quantifying the aperture opening value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control aperture parameters) (figures 3A-3D; page 12, line 16-page 13, line 16); displaying a second indicator in one of a plurality of locations in a shutter speed display region, each location in the shutter speed display region corresponding to a shutter speed value along a static shutter speed axis, the second indicator quantifying the shutter speed value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control shutter duration parameters) (figures 3A-3D; page 12, line 16-page 13, line 16); and displaying a third indicator in one of a plurality of locations in an ISO display region, each location in the ISO display region corresponding to an ISO value along a static ISO axis, the third indicator quantifying the ISO value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control ISO parameters) (figure 34; page 25, line 33-page 26, line 7).

	Re claim 2, Steinberg further discloses that the electronic display is superimposed over a live image displayed by the image capturing device (objects 120, 130 may be translucent so images can be seen when objects 120, 130 are superimposed over an image on the display) (page 12, lines 7-28).

	Re claim 5, Steinberg further discloses that the image capturing device is configured to: automatically adjust the second and third indicators based on a user adjustment to the first indicator; automatically adjust the first and third indicators based on a user adjustment to the second indicator; and automatically adjust the first and second indicators based on a user adjustment to the third indicator (for ease of use and minimal UI visual clutter in certain embodiments, the key zone object may include three adjustment control options that are initially displayed on a third right side bar and presented with symbols and labels that reflect how certain image qualities are being adjusted.  Light adjustment may involve a combination of exposure adjustment and one or more other parameters, such as aperture, shutter speed, and/or ISO and may depend on conditions and other adjustment control settings) (page 11, line 4-page 13, line 16; page 28, lines 3-10).

	Re claim 6, Steinberg further discloses that the user adjustment to the first, second and third indicators is performed on a tactile screen (sliders 120, 130 are arranged on a touch sensitive screen) (page 12, line 29-page 13, line 4).

	Re claim 7, Steinberg further discloses that the user adjustment to the first, second and third indicators is performed on a touch sensitive wheel (touch sliders may be arranged like a mouse wheel) (page 14, lines 4-10).

	Re claim 11, Steinberg discloses a method of controlling photography and videography parameters of an image capturing device (digital camera) having an electronic display (touch display displayed on camera display 56 or viewfinder 48) (figures 1-2; page 8, line 8-page 9, line 10), the method comprising: displaying a first indicator (touch sliders 120, 130) in one of a plurality of locations in an exposure display region, each location in the exposure display region corresponding to an exposure value along a static exposure axis, the first indicator quantifying the exposure value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control exposure parameters) (figures 3A-3D; page 11, line 4-page 13, line 16); displaying a second indicator in one of a plurality of locations in a shutter speed display region, each location in the shutter speed display region corresponding to a shutter speed value along a static shutter speed axis, the second indicator quantifying the shutter speed value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control shutter duration parameters) (figures 3A-3D; page 12, line 16-page 13, line 16); and displaying a third indicator in one of a plurality of locations in an ISO display region, each location in the ISO display region corresponding to an ISO value along a static ISO axis, the third indicator quantifying the ISO value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control ISO parameters) (figure 34; page 25, line 33-page 26, line 7).

Re claim 12, Steinberg further discloses that the electronic display is superimposed over a live image displayed by the image capturing device (objects 120, 130 may be translucent so images can be seen when objects 120, 130 are superimposed over an image on the display) (page 12, lines 7-28).

	Re claim 14, Steinberg further discloses that the image capturing device is configured to: automatically adjust the second and third indicators based on a user adjustment to the first indicator; automatically adjust the first and third indicators based on a user adjustment to the second indicator; and automatically adjust the first and second indicators based on a user adjustment to the third indicator (for ease of use and minimal UI visual clutter in certain embodiments, the key zone object may include three adjustment control options that are initially displayed on a third right side bar and presented with symbols and labels that reflect how certain image qualities are being adjusted.  Light adjustment may involve a combination of exposure adjustment and one or more other parameters, such as aperture, shutter speed, and/or ISO and may depend on conditions and other adjustment control settings) (page 11, line 4-page 13, line 16; page 28, lines 3-10).

	Re claim 15, Steinberg further discloses that the user adjustment to the first, second and third indicators is performed on a tactile screen (sliders 120, 130 are arranged on a touch sensitive screen) (page 12, line 29-page 13, line 4).

	Re claim 16, Steinberg further discloses that the user adjustment to the first, second and third indicators is performed on a touch sensitive wheel (touch sliders may be arranged like a mouse wheel) (page 14, lines 4-10).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. WO 2018/017625 in view of Ito et al. US 2014/0098273.

Re claims 3 and 13, Steinberg discloses a method of controlling photography and videography parameters according to claims 1 and 11.  In addition, Steinberg further discloses that the disclosed touch slider controls may be disposed in many different shape types including polygons/triangles (page 11, lines 14-18).  However, although the Steinberg reference discloses all of the above limitations including slider controls in a polygon configuration it fails to specifically disclose that the aperture, shutter speed, exposure and ISO display regions comprise an equilateral triangle.
However, Ito discloses that it is well known in the art for an image capturing device to include a touch sensitive display that displays touch sensitive shooting parameter icons in an equilateral triangle configuration (figure 12A; paragraph 106).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of disposing imaging parameter control buttons in an equilateral triangle configuration as disclosed by the Ito reference in the method of controlling photography and videography parameters disclosed by the Steinberg reference.  Doing so would provide a means for providing an alternative layout of parameter control buttons and enabling a user of the image capturing device to easily adjust desired image capturing parameters.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. WO 2018/017625 in view of Kirigaya et al. US 5,325,147.

Re claim 4, Steinberg discloses a method of controlling photography and videography parameters according to claim 1.  In addition, Steinberg further discloses displaying a fourth indicator in one of a plurality of locations in an exposure display region, each location in the exposure display region corresponding to an exposure value along a static aperture axis, the fourth indicator quantifying the exposure value associated with the image capturing device (touch sliders 120 displayed on display with an image and used to select a variety parameters to adjust and touch sliders 130 are used to adjust the value of the selected parameter)(figures 3A-3D; page 11, line 4-page 13, line 16).  (Also touch sliders 120, 130 may control exposure parameters) (figures 3A-3D; page 11, line 4-page 13, line 16).  However, although the Steinberg reference discloses all of the above limitations it fails to specifically disclose calculating the exposure value as the sum of Av and Tv, where Av is the aperture value and Tv is the shutter speed value.
However, Kirigaya discloses that it is well known in the art to calculate the exposure value as the sum of Av and Tv, where Av is the aperture value and Tv is the shutter speed value (the exposure value Lv obtained in the photometering and calculating operation show in figure 3 is set in an Lv memory.  Thereafter, the exposure value Lv is replaced with the sum of the control shutter speed Tv and the control diaphragm value Av) (col. 12, lines 61-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of calculating the exposure value as the sum of Av and Tv as disclosed by the Kirigaya reference in the method of controlling photography and videography parameters disclosed by the Steinberg reference.  Doing so would provide a means for controlling exposure control during strobe photography effectively at a close object distance without over-exposure (Kirigaya: col. 2, lines 11-19).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 8, the prior art does not disclose a method of controlling photography and videography parameters of an image capturing device having an electronic display having the specific limitations disclosed in claim 8, wherein the method comprises: displaying a first indicator in one of a plurality of locations in an aperture display region, each location in the aperture display region corresponding to an aperture opening value along a static aperture axis, the first indicator quantifying the aperture opening value associated with the image capturing device; displaying a second indicator in one of a plurality of locations in a shutter speed display region, each location in the shutter speed display region corresponding to a shutter speed value along a static shutter speed axis, the second indicator quantifying the shutter speed value associated with the image capturing device; and displaying a third indicator in one of a plurality of locations in an ISO display region, each location in the ISO display region corresponding to an ISO value along a static ISO axis, the third indicator quantifying the ISO value associated with the image capturing device, wherein the image capturing device is configured to: automatically adjust the second and third indicators based on a user adjustment to the first indicator; automatically adjust the first and third indicators based on a user adjustment to the second indicator; and automatically adjust the first and second indicators based on a user adjustment to the third indicator, wherein the image capturing device is configured to automatically adjust the second and third indicators based on a user adjustment to the first indicator by: calculating a value dAv, where dAv is the difference between the aperture value quantified by the first indicator before the user adjustment and the aperture value quantified by the first indicator after the user adjustment; subtracting one half of dAv from the shutter speed value to calculate a new shutter speed value; adding one half of dAv to the ISO value to calculate a new ISO value; adjusting the second indicator to reflect the new shutter speed value; and adjusting the third indicator to reflect the new ISO value.

Re claim 9, the prior art does not disclose a method of controlling photography and videography parameters of an image capturing device having an electronic display having the specific limitations disclosed in claim 8, wherein the method comprises: displaying a first indicator in one of a plurality of locations in an aperture display region, each location in the aperture display region corresponding to an aperture opening value along a static aperture axis, the first indicator quantifying the aperture opening value associated with the image capturing device; displaying a second indicator in one of a plurality of locations in a shutter speed display region, each location in the shutter speed display region corresponding to a shutter speed value along a static shutter speed axis, the second indicator quantifying the shutter speed value associated with the image capturing device; and displaying a third indicator in one of a plurality of locations in an ISO display region, each location in the ISO display region corresponding to an ISO value along a static ISO axis, the third indicator quantifying the ISO value associated with the image capturing device, wherein the image capturing device is configured to: automatically adjust the second and third indicators based on a user adjustment to the first indicator; automatically adjust the first and third indicators based on a user adjustment to the second indicator; and automatically adjust the first and second indicators based on a user adjustment to the third indicator, wherein the image capturing device is configured to automatically adjust the first and third indicators based on a user adjustment to the first indicator by: calculating a value dTv, where dTv is the difference between the shutter speed value quantified by the second indicator before the user adjustment and the shutter speed value quantified by the second indicator after the user adjustment; subtracting one half of dTv from the aperture value to calculate a new sperture value; adding one half of dTv to the ISO value to calculate a new ISO value; adjusting the first indicator to reflect the new aperture value; and adjusting the third indicator to reflect the new ISO value.

Re claim 10, the prior art does not disclose a method of controlling photography and videography parameters of an image capturing device having an electronic display having the specific limitations disclosed in claim 8, wherein the method comprises: displaying a first indicator in one of a plurality of locations in an aperture display region, each location in the aperture display region corresponding to an aperture opening value along a static aperture axis, the first indicator quantifying the aperture opening value associated with the image capturing device; displaying a second indicator in one of a plurality of locations in a shutter speed display region, each location in the shutter speed display region corresponding to a shutter speed value along a static shutter speed axis, the second indicator quantifying the shutter speed value associated with the image capturing device; and displaying a third indicator in one of a plurality of locations in an ISO display region, each location in the ISO display region corresponding to an ISO value along a static ISO axis, the third indicator quantifying the ISO value associated with the image capturing device, wherein the image capturing device is configured to: automatically adjust the second and third indicators based on a user adjustment to the first indicator; automatically adjust the first and third indicators based on a user adjustment to the second indicator; and automatically adjust the first and second indicators based on a user adjustment to the third indicator, wherein the image capturing device is configured to automatically adjust the first and second indicators based on a user adjustment to the third indicator by: calculating a value dSv, where dSv is the difference between the ISO value quantified by the third indicator before the user adjustment and the ISO value quantified by the third indicator after the user adjustment; adding one half of dSv to the shutter speed value to calculate a new shutter speed value; adding one half of dSv to the ISO value to calculate a new ISO value; adjusting the first indicator to reflect the new aperture value; and adjusting the second indicator to reflect the new shutter speed value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimosato US 2020/0314348 discloses an image capturing apparatus including a touch sensitive display for adjusting exposure, focus and ISO settings.
Ueno et al. US 2020/0007787 discloses an image capturing apparatus including a touch sensitive display for displaying controls to adjust ISO, shutter speed and aperture settings.
Feinberg et al. US 2016/0309092 discloses a digital camera including a touch sensitive display screen for adjusting different camera parameters.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699